UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7405




WILLIAM JAMES JONES,

                                              Plaintiff - Appellant,

          versus


PATRICIA R. STANSBERRY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (CA-05-342-5-H)


Submitted: April 27, 2006                        Decided: May 3, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William James Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          William James Jones, a federal prisoner, appeals the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000) because the motion should have been brought

pursuant to 28 U.S.C. § 2255 (2000).   We have reviewed the record

and find no reversible error.      Accordingly, we affirm on the

reasoning of the district court.   See Jones v. Stansberry, No. CA-

05-342-5-H (E.D.N.C. July 12, 2005). We deny Jones’ motion to file

a formal brief and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -